DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1 and 3-25 are allowed.
	Claim 2 has been cancelled.

Terminal Disclaimer
The terminal disclaimer filed on 13 January 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11,085,040 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Drawings
	The Drawings submitted 12 May 2021 have been accepted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to non-statutory subject matter, the instant claims include steps, as amended, that provide for a practical application of the recited judicial exception in that the claims include 
With respect to the prior art, Applicant’s arguments presented at pages 18-23 of the response filed 28 October 2021 was found persuasive with respect to claims 12-25.  With respect to claims 1 and 2-11, the prior art does not teach or fairly suggest the steps of generating a selected combination of at least two genetic changes based at least in part upon the degree of dissimilarity between the measured performance of the plurality of genetic changes, as indicated in the Office Action of 30 July 2021 at page 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of 







/Lori A. Clow/Primary Examiner, Art Unit 1631